     Case 7:20-cv-07379-VB Document 26-1 Filed 06/17/21 Page 1 of 12




                         UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF NEW YORK


ALFONSO FRANCO,                                                Case No.: 20 cv 7370 (VB)

                       Plaintiff,
       -against-

CENTRAL AVE CW, INC.,
dba CENTRAL PARK AUTO WASH,
and REYAD MUSSA, individually,

                       Defendants.



               SETTLEMENT AGREEMENT AND RELEASE OF CLAIMS

       This Settlement Agreement and General Release of Claims (hereinafter,

“Agreement”) is entered into between ALFONSO FRANCO (hereinafter “PLAINTIFF”),

and CENTRAL AVE CW, INC., doing business as Central Park Auto Wash and said

company’s successors, predecessors, parent, their related domestic and foreign business

entities, corporations, partnerships, and subsidiaries, as well as their respective current and

former directors, officers, shareholders, partners, employees, assigns, and successors in

interest, representatives, agents, insurers, both in their representative and individual

capacities, and said individual’s heirs, executors, administrators, successors, assigns, and

attorneys, Reyad Mussa (“the Individual Defendant”) and for the benefit of the Individual

Defendant’s agents, assigns, attorneys, heirs, successors, executors and administrators

(herein collectively referred to as “DEFENDANTS”);

       A.      WHEREAS, PLAINTIFF brought forth this action in the United States
               District Court, Southern District of New York, against DEFENDANTS
               alleging violations under the Fair Labor Standards Act (hereinafter
               “FLSA”) and the New York State Labor Law; and
     Case 7:20-cv-07379-VB Document 26-1 Filed 06/17/21 Page 2 of 12




       B.      WHEREAS, DEFENDANTS have denied PLAINTIFF’S claims; and
       C.      WHEREAS, PLAINTIFF and DEFENDANTS wish to avoid the
               uncertainties and expense of future proceedings in this matter and desire to
               forgo any and all future litigation; and
       D.      WHEREAS, DEFENDANTS are willing to enter into this Agreement with
               PLAINTIFF and to provide PLAINTIFF with the consideration specified in
               Paragraph 1, below, in exchange for PLAINTIFF'S promises set forth in this
               Agreement; and
       E.      WHEREAS, the parties have agreed to voluntarily settle this action in
               exchange for entering into this Agreement.
       Based upon the foregoing promises and the consideration to be provided to

PLAINTIFF and the other promises set forth below, DEFENDANTS, intending to be

legally bound, agree as follows:

       1.      Consideration to be Provided to PLAINTIFF.

       In consideration for the promises made by PLAINTIFF set forth in this Agreement,

DEFENDANTS promise to pay PLAINTIFF the total amount of twenty-six thousand four

hundred dollars ($26,400.00). Such payment shall be made in ten (10) installments, the

first and second each in the amount of ten thousand dollars ($10,000) and each subsequent

(third through tenth installments) in the amount of exactly eight hundred dollars ($800.00),

for a total of exactly wenty-six thousand four hundred dollars ($26,400.00).

       The first payment shall be due within ten (10) days of court approval of the

settlement of this matter; followed by monthly payments due on the first of each subsequent

month. All payments shall be payable to “Cilenti & Cooper, PLLC, as attorneys for Alfonso

Franco”, and delivered to the offices of plaintiff’s counsel Cilenti & Cooper, PLLC at: 10

Grand Central, 155 East 44th Street, 6th Floor, NY, NY 10017. The total amount after




                                             2
     Case 7:20-cv-07379-VB Document 26-1 Filed 06/17/21 Page 3 of 12




completion of all payments shall be exactly $26,400; and after completion of the payments

described herein, no further payments shall be owed.

       PLAINTIFF and his counsel Cilenti and Cooper further agree that they are jointly

and severally responsible for any taxes, including any payroll taxes and income taxes, due

on the payments pursuant to this Paragraph and agree to indemnify and hold harmless

DEFENDANTS for any such liability with respect to that payment. PLAINTIFF

acknowledges that his attorneys’ fees and expenses, in the amount of one-third (1/3) of the

settlement in addition to reimbursement for the filing and service fees, will be paid as part

of the monies set forth in this Paragraph, and there will be no further or separate claim for

attorneys’ fees or expenses.

       2.      Adequate Consideration.

       PLAINTIFF expressly stipulates that the consideration referred to in Paragraph 1

constitutes adequate and ample consideration for the rights and claims he is waiving under

this Agreement and for the obligations imposed upon him by virtue of this Agreement.

PLAINTIFF expressly agrees and acknowledges that DEFENDANTS have promised to

pay the consideration referred to in Paragraph 1 of this Agreement in exchange for the

releases, waivers, and promises made by PLAINTIFF in this Agreement. PLAINTIFF

further acknowledges that his employment with Defendants has ended, that upon receipt

of the consideration referred to in Paragraph 1 he will have been paid in full for all time

worked and is owed no other forms of compensation, including, but not limited to, any

wages, liquidated damages, interest, sick pay or any other type of accrued benefit, bonus

or commission. In exchange for this Agreement, PLAINTIFF’S counsel will provide

DEFENDANTS’ counsel with an executed Stipulation of Discontinuance With Prejudice,




                                             3
     Case 7:20-cv-07379-VB Document 26-1 Filed 06/17/21 Page 4 of 12




which is annexed hereto as Exhibit A, and which will be filed with the Court after approval

by the Court that the settlement is fair and reasonable, and after the payments set forth in

Paragraph 1 herein have been tendered.

               3.      Release of Claims by PLAINTIFF.

       PLAINTIFF voluntarily and irrevocably releases and forever discharges

DEFENDANTS from and against any and all claims, obligations, debts, liabilities,

demands, or causes of action of any kind whatsoever (all collectively referred to herein as

the “disputes”) with respect to any alleged acts occurring before the effective date of this

Agreement as it relates to any claims made by the PLAINTIFF that he was not paid

overtime, minimum wage, spread of hours and/or other wages and/or tip credits, and was

not provided with wage notices, statements, or records in connection with his employment

in violation of the FLSA and the New York Labor Law. The claims released by

PLAINTIFF include any and all claims against DEFENDANTS concerning PLAINTIFF’S

employment with or arising from his employment with DEFENDANTS pursuant to the

FLSA and the New York Labor Law which were asserted during the course of this

litigation, including claims for unpaid overtime, unpaid minimum wage, unpaid spread of

hours pay (New York Comp, Codes Rules & Regulations § 142-2.4) as well as claims for

failure to maintain and/or provide wage notices, statements, or records pursuant to New

York Labor Law § 195(1) and (3). PLAINTIFF understands that he is releasing any and

all claims asserted against DEFENDANTS pursuant to the FLSA and New York Labor

Law during the course of this litigation. . Plaintiff further agrees that he is waiving all

claims he could have asserted against Defendants from the beginning of time until the date

of this release for any claims under the Fair Labor Standards Act, New York Labor Law,




                                             4
       Case 7:20-cv-07379-VB Document 26-1 Filed 06/17/21 Page 5 of 12




including, but not limited to, claims for minimum wage, overtime, spread of hours,

commissions, tips or gratuities, and all claims arising under the Wage Theft Prevention

Act.

        Moreover, Plaintiff understands and agrees that he may not reinstate the claims that
Plaintiff brought in the Lawsuit, or use this Agreement as evidence in, or as the subject
matter of, any future lawsuit or proceeding against Defendants, except in an action
instituted by either party alleging a breach of this Agreement. Plaintiff further
acknowledges and agrees that the Release is an essential and material term of this
Agreement and that no settlement could have been reached by the Parties without this term.


               4.      Affirmations by PLAINTIFF.

               a. PLAINTIFF agrees that with respect to the claims he is waiving, he is

waiving not only his right to recover money or other relief in any action that he might

institute, individually or collectively, but also that in the event a claim is brought on his

behalf, individually or jointly, by any other person or entity, before the United States

Department of Labor, the New York State Department of Labor, or any other (U.S. or

foreign) federal, state, or local governmental agency, department, or court as it relates to

the claims released by the PLAINTIFF in Paragraph 3 herein, he is waiving his right to

recover money or other relief in such action.

               b.   As a result of this settlement, PLAINTIFF admits and affirms that: (i)

he has had an opportunity to consult his attorney about whether this settlement is

reasonable and fully satisfies his claims against DEFENDANTS; (ii) he has no other

outstanding lawsuits or claims against DEFENDANTS, other than this action brought in

the United States District Court, Eastern District of New York.

               c.      PLAINTIFF affirms his understanding that the statute of limitations

for any claim he might possess, including under any of the statutes referenced in Paragraph




                                             5
     Case 7:20-cv-07379-VB Document 26-1 Filed 06/17/21 Page 6 of 12




3, is not tolled by the signing of this Agreement or the negotiations leading up to the

formation of this Agreement.

               d.     PLAINTIFF has entered into this Agreement under his own free will

and volition upon consultation with his attorney.

               e.     PLAINTIFF has had this Settlement Agreement read to him by

PLAINTIFF’S counsel and/or an employee thereof in his native language and/or has been

provided a copy of this Agreement in his native language.

               f.     Non-Disparagement. The PLAINTIFF and the DEFENDANTS

agree not to make any statements, written or verbal, or cause or encourage others to make

any statements, written or verbal, that defame, disparage, demean or in any way criticize

the personal or business reputation of the other. The PLAINTIFF and the DEFENDANTS

acknowledge that this prohibition extends to statements, written or verbal, made to anyone,

including but not limited to, the news media, investors, potential investors, competitors,

vendors, employees (past, present, or future), customers, future employers, or prospective

future employers. The PLAINTIFF and the DEFENDANTS understand and agree that this

paragraph is a material provision of this Agreement and that any breach of this paragraph

shall be a material breach of this Agreement, and that each of the PLAINTIFF and the

DEFENDANTS would be irreparably harmed by violation of this provision.                This

Paragraph shall not be interpreted to prevent PLAINTIFF from making truthful statements

concerning their Fair Labor Standards Act claims and defenses asserted in this action.

               5.     No Admission of Liability or Wrongdoing.

       PLAINTIFF agrees that nothing contained in this Agreement or otherwise shall

constitute or be construed as an admission of any alleged liability or wrongdoing by




                                            6
     Case 7:20-cv-07379-VB Document 26-1 Filed 06/17/21 Page 7 of 12




DEFENDANTS. DEFENDANTS deny that they engaged in any wrongdoing of any kind

with respect to PLAINTIFF.

               6.      Breach.

       In the event of a breach of this Agreement by DEFENDANTS for PLAINTIFF’S

failure to receive the payments set forth in Paragraph 1, PLAINTIFF by his attorney, shall

send written notice of such breach by e-mail to DEFENDANTS’ counsel. Upon notice of

such breach, DEFENDANTS shall have ten (10) days to cure such breach. If such breach

is not cured within ten (10) days, PLAINTIFF shall be permitted to apply to the District

Court for a judgment or for restoration of the case to the court’s active calendar, or for any

other relief available by law.

       In the event of a dispute as to the interpretation, application, or violation of this

Agreement, including any breach of the Agreement, it is understood and agreed that such

dispute shall be resolved before the United States District Court, Southern District of New

York. The United States District Court, Southern District of New York shall retain

jurisdiction for purposes of enforcing the parties’ Settlement Agreement. The parties agree

that any such dispute shall be resolved by a judge, not by a jury. The prevailing party in a

motion to enforce the settlement shall be entitled to attorneys’ fees.

               7.      Advice of Counsel.

       All parties acknowledge that they have had an opportunity to receive advice about

the terms and legal effects of this Agreement from counsel of their choosing. PLAINTIFF

and DEFENDANTS hereby represent that they have consulted their attorney(s) about this

Agreement before signing it.

               8.      Severability.




                                              7
     Case 7:20-cv-07379-VB Document 26-1 Filed 06/17/21 Page 8 of 12




       Should any part of this Agreement be declared by a court of competent jurisdiction

to be illegal or invalid, the remainder of this Agreement shall remain valid and in effect,

with the invalid provision deemed to conform to a valid provision most closely

approximating the intent of the invalid provision, or, if such conformity is not possible,

then the invalid provision shall be deemed not to be a part of this Agreement.

               9.      Governing Law and Interpretation.

        This Agreement shall be governed by and construed in accordance with the laws

of the State of New York. Its language shall be construed as a whole, according to its fair

meaning, and not strictly for or against either party, regardless as to which party may

have drafted the language in question.

               10.     Waiting Period, Right of Revocation, Effective Date.

       PLAINTIFF acknowledges that he has been provided with a reasonable period of

time within which to consider this settlement and to decide whether to execute this

Agreement, and that he has been given the opportunity and, in fact, has consulted with an

attorney. The effective date of this Agreement is the date on which PLAINTIFF signs this

Agreement.

               12.     Entire Agreement.

       All parties represent and agree that they are not relying on any representations,

promises, statements, or agreements not contained in this Agreement. All parties represent

and agree that this is an all-inclusive Agreement and that no other written, oral, and/or

implied representations, promises, or agreements exist between them regarding the subject

matter set forth in this Agreement. This Agreement cannot be modified, amended,

terminated, or otherwise changed unless it is done so pursuant to a written document signed




                                             8
   Case 7:20-cv-07379-VB Document 26-1 Filed 06/17/21 Page 9 of 12




by both PLAINTIFF and DEFENDANTS.

     THE SIGNATORIES HAVE CAREFULLY READ THIS ENTIRE

SETTLEMENT AGREEMENT AND RELEASE. THE PARTIES HAVE BEEN

REPRESENTED BY COUNSEL THROUGHOUT THE NEGOTIATION OF THIS

AGREEMENT AND HAVE CONSULTED WITH THEIR ATTORNEYS BEFORE

SIGNING THIS AGREEMENT. THE PARTIES FULLY UNDERSTAND THE

FINAL AND BINDING EFFECT OF THIS AGREEMENT.               THE ONLY

PROMISES OR REPRESENTATIONS MADE TO ANY SIGNATORY ABOUT

THIS AGREEMENT ARE CONTAINED IN THIS AGREEMENT.

     HAVING ELECTED TO EXECUTE THIS SETTLEMENT AGREEMENT

AND RELEASE, TO FULFILL THE PROMISES SET FORTH HEREIN, AND TO

RECEIVE THEREBY THE SETTLEMENT SUM AND BENEFITS SET FORTH

IN PARAGRAPH ONE ABOVE, PLAINTIFF FREELY AND KNOWINGLY, AND

AFTER DUE CONSIDERATION, ENTERS INTO THIS SETTLEMENT

AGREEMENT AND RELEASE INTENDING TO WAIVE, SETTLE, AND

RELEASE ALL CLAIMS PURSUANT TO PARAGRAPH 3 OF THIS

AGREEMENT.     THE    PARTIES   ARE     SIGNING   THIS   AGREEMENT

VOLUNTARILY AND KNOWINGLY.




     [THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]




                                    9
    Case 7:20-cv-07379-VB Document 26-1 Filed 06/17/21 Page 10 of 12




  THIS IS A LEGAL DOCUMENT – READ CAREFULLY BEFORE SIGNING.

       The parties knowingly, voluntarily and with the approval of their counsel
executed this Agreement as of the date set forth below:



By Plaintiff:                        _______________________
                                     Alfonso Franco
                                     Date:


By Defendants:                       CENTRAL AVE CW, INC.,
                                     dba CENTRAL PARK AUTO WASH


                                     By: _________________________

                                         Date:     6/14/21


                                     _____________________________
                                     REYAD MUSSA
                                     Date:




                                           10
Case 7:20-cv-07379-VB Document 26-1 Filed 06/17/21 Page 11 of 12




                          EXHIBIT A




                               11
      Case 7:20-cv-07379-VB Document 26-1 Filed 06/17/21 Page 12 of 12




                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK


ALFONSO FRANCO,                                              Case No.: 20 cv 7370 (PED)

                         Plaintiff,
         -against-

CENTRAL AVE CW, INC.,
dba CENTRAL PARK AUTO WASH,
and REYAD MUSSA, individually,

                         Defendants.


             STIPULATION AND ORDER OF DISMISSAL WITH PREJUDICE

         IT IS HEREBY STIPULATED that this action has been discontinued and is
hereby dismissed with prejudice, without costs or attorneys’ fees to any party (other than
those specified in the Settlement Agreement and Release of Claims), to any party against
any other. This Stipulation may be filed with the Court without further notice to any
party. This Court shall retain jurisdiction to enforce the parties’ Settlement Agreement.

Dated: ____________, 2021


         CLIFFORD H. GREENE                           CILENTI & COOPER, PLLC


By:                                          By:
           Clifford H. Greene, Esq.                     Peter Hans Cooper, Esq.
      700 Post Road                                155 East 44th Street, 6th Floor
      Scarsdale, New York 10483                    New York, NY 10017
      (914) 738-5992                               (212) 209-3933
      cliff@chgandassociates.com                   pcooper@jcpclaw.com
      Attorneys for Defendants                     Attorneys for Plaintiff


So Ordered: ______________________U.S.M.J.




                                            12
